DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-8 11 13-15 19-23, 25, 29-31 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 13-15, 25, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter US Pub 2017/0208138 (hereafter Baxter) in view of Espy et al US Patent 10,042,673 (hereafter Espy) and further in view of Beno et al US Pub 2014/0095676 (hereafter Beno).

References Baxter and Espy were cited in the previous office action.

As per claim 1, Baxter teaches the invention substantially as claimed including  An apparatus, comprising: a cluster manager to identify cluster resource details to execute a workload (para[0025], identify a request for a large scale processing framework cluster, and the configuration parameters include amount of processing resources for the cluster, amount of cache memory allocated to the cluster, thus representing cluster resource details);
a workload manager to parse the workload to identify services to be executed by cluster resources (para[0026, 0035, 0052], FIG. 2, 202, a control node is configured to identify the request and determine edge services that can be used for the cluster);
and an optimization formula manager to: calculate cluster parameter values for the candidate cluster resources (para[0029, 0057], control node determines configuration parameters for the edge service before configuring the cluster and service in operational environment, These configuration parameters may include addressing information for LSPF nodes 625 in LSPF cluster 620, may comprise storage repository addressing information for the storage repository associated with LSPF cluster 620, may comprise credentials to access each of the nodes within the cluster);
wherein at least one of the cluster manager, the workload manager, or the optimization formula manager is implemented in a logic circuit (para[0062], FIG. 7).
Baxter does not explicitly teach generate a candidate cluster specification in response to determining that cluster resources are unavailable; the cluster resource details based on the candidate cluster specification; candidate cluster resources corresponding to the cluster 
However, Espy teaches generate a candidate cluster specification in response to determining that cluster resources are unavailable (col 9, line 37-67, col 10, line 1-3, col 12, line 1-55, if there are unavailable resources at present to schedule the given application workload, then recommend modified hardware configuration to fulfill the request, thus generating a new candidate hardware configuration in response to resource being unavailable);
the cluster resource details based on the candidate cluster specification; candidate cluster resources corresponding to the cluster resource details (col 12, line 1-55, generate an enhanced application request specifying the given hardware configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Espy’s teaching to Baxter’s invention in order to Espy’s teaching to Baxter’s invention in order to provide a method for generating enhanced application requests useful in scheduling application workloads on IT infrastructure, and it can be used to facilitate efficient use of resources as well as improvements in productivity (col 1, line 31-38).
Baxter and Espy do not explicitly teach identify service optimization formulas that, when evaluated, calculate respective cluster parameter values to execute respective ones of the identified services on the candidate cluster resources, the service optimization formulas obtained from a database of pre-defined service optimization formulas associated with a plurality of possible services capable of being executed with the candidate cluster resources, the possible services including the identified services; evaluate the identified service 
However, Beno teaches identify service optimization formulas that, when evaluated, calculate respective cluster parameter values to execute respective ones of the identified services on the resources, the service optimization formulas obtained from a database of pre-defined service optimization formulas associated with a plurality of possible services capable of being executed with the resources, the possible services including the identified services (para[0044, 0049, 0053, 0055, 0058-0059], FIG. 5, determine the relevant identified formulas, from a set of stored formulas, according to the given resources, relevant tier, and middleware type (for VM with MySQL database and PetStore app), thus calculating configuration values for the identified services on resources); 
evaluate the identified service optimization formulas to calculate the respective cluster parameter values for the resources, the respective cluster parameter values to be applied to the resources to configure the resources prior to runtime execution of the workload (para[0052-0054, 0059], calculate the identified formulas and apply the configurations values appropriately when the application is a first install of middleware/application, thus prior to allocating resources and runtime execution of the application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Beno’s teaching to Baxter and Espy’s invention in 

As per claim 2, Baxter, Espy and Beno teach the apparatus defined in claim 1, and Beno teaches further including a request manager to identify a request for cluster resource efficiency in response to receiving the workload (para[0060], configuration manager notifies the cloud management platform for post processing such as monitoring and a closed loop cycle for balancing resources, thus monitoring the resource efficiency is requested).

As per claim 3, Beno teaches wherein at least one of the identified services is associated with (a) one or more default values of the cluster parameters and (b) at least two service optimization formulas (para[0056, 0059], configuration manager applies the needed application and middleware default configurations according to the determined formulas).

As per claim 5, Baxter teaches wherein the cluster resource details include at least one of a number of processing cores or an amount of memory (para[0025], an amount of processing resources for the cluster and an amount of cache memory allocated to the cluster).

As per claim 13, it is a method claim of claim 1 above, thus it is rejected for the same rationale.

As per claim 14, it is a method claim of claim 2 above, thus it is rejected for the same rationale.

As per claim 15, it is a method claim of claim 3 above, thus it is rejected for the same rationale.

As per claim 25, it is a tangible computer readable medium claim of claim 1 above, thus it is rejected for the same rationale.

As per claim 29, it is a tangible computer readable medium claim of claim 5 above, thus it is rejected for the same rationale.

As per claim 30, it is a tangible computer readable medium claim of claim 3 above, thus it is rejected for the same rationale.


Claims 7-8, 19-21, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter in view of Espy and Beno as applied to claim 1 above, and further in view of Zeyliger et al. US Pub 2013/0204948 (hereafter Zeyliger).

Reference Zeyliger was cited in the previous office action.

As per claim 7, Baxter, Espy and Beno teach the apparatus as defined in claim 1, and they do not explicitly teach the cluster manager is to generate a workload snapshot comparison between a first workload and a second workload.
However, Zeyliger teaches generate a workload snapshot comparison between a first workload and a second workload (FIG. 16A-B, para[0117-0118], the values of the current configuration (snapshot of the setting related to current workload) is compared to the new values of the future workload).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zeyliger’s teaching to Baxter, Espy and Beno’s invention in order to provide a method to monitor a distributed computing cluster which effectively configuring and managing services across the cluster, and performing diagnostics to optimize cluster performance, and ensuring all the machines in a cluster are correctly and consistently configured (abstract, para[0003]).

As per claim 8, Baxter, Espy, Beno, and Zeyliger teach the apparatus as defined in claim 7, Zeyliger teaches wherein the cluster manager is to identify workload setting differences between the first workload and the second workload (FIG. 16A-B, para[0117-0118], the values of the current configuration (snapshot of the setting related to current workload) is compared to the new values of the future workload).

As per claim 19, it is a method claim of claim 7 above, thus it is rejected for the same rationale.

As per claim 20, it is a method claim of claim 8 above, thus it is rejected for the same rationale.

As per claim 21, Baxter, Espy, Beno and Zeyliger teach the method as defined in claim 20, and Zeyliger further teaches the workload setting differences include at least one of service value settings, added services, or removed services (FIG. 16A-B, para[0117-0118], service value settings of the current and new configurations).

As per claim 31, it is a tangible computer readable medium claim of claim 7 above, thus it is rejected for the same rationale.


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter in view of Espy and Beno as applied to claim 3 above, and further in view of Dolas US Patent 10,356,167 (hereafter Dolas).

Reference Dolas was cited in the previous office action.

As per claim 4, Baxter, Espy and Beno teach the apparatus as defined in claim 3, but they do not explicitly teach the optimization formula manager is to calculate operating violations in response to a change to a first one of the one or more default values.
However, Dolas teaches wherein the optimization formula manager is to calculate operating violations in response to a change to a first one of the one or more default values (col 6, line 19-67, the system compares the metrics (default) to the threshold, and when it violates, the system generate a modified parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dolas’ teaching to Baxter, Espy and Beno’s invention in order to improve performance of the cluster, workload, and associated workload operations by providing modified cluster configurations based on the current and historical metrics (col 9, line 25-30).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter in view of Espy and Beno as applied to claim 1 above, and further in view of Dolas US Patent 10,356,167 (hereafter Dolas) and Zeyliger et al. US Pub 2013/0204948 (hereafter Zeyliger).

As per claim 11, Baxter, Espy and Beno teach the apparatus as defined in claim 1, but they do not explicitly teach the workload is a first workload, and a first linking identifier is to identify the first performance data of the candidate cluster resources at a first time associated with settings of the first workload, and a second linking identifier is to identify second 
However, Dolas teaches the workload is a first workload, and to identify the first performance data of the candidate cluster resources at a first time associated with settings of the first workload, and to identify second performance data of the candidate cluster resources at a second time associated with settings of the second workload (col 3, line 27-54, metrics data represent the performance data of the workload executed on a cluster, and the metrics are measure over a time interval on a per cluster basis and per workload operation basis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dolas’ teaching to Baxter, Espy and Beno’s invention in order to improve performance of the cluster, workload, and associated workload operations by providing modified cluster configurations based on the current and historical metrics (col 9, line 25-30).
Baxter, Espy, Beno and Dolas do not explicitly teach the first linking identifier and a second linking identifier.
However, Zeyliger teaches the first linking identifier and a second linking identifier (FIG. 25-26, 32, para[0027, 0096, 0156-0159], performance statistics associated with a particular node and what action was taken, date and time, user that performed the action, representing the linking identifier). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zeyliger’s teaching to Baxter, Espy, Beno and Dolas’ invention in order to provide a method to monitor a distributed computing cluster which .


Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter in view of Espy, Beno and Zeyliger as applied to claim 19 above, and further in view of Dolas US Patent 10,356,167 (hereafter Dolas).

Reference Dolas was cited in the previous office action.

As per claim 22, Baxter, Espy, Beno and Zeyliger teach the method as defined in claim 19, and Zeyliger teaches the first linking identifier (FIG. 25-26, 32, para[0027, 0096, 0156-0159], performance statistics associated with a particular node and what action was taken, date and time, user that performed the action, representing the linking identifier).  
Baxter, Espy, Beno and Zeyliger does not explicitly teach associating the first workload and first performance data of the cluster resources.
However, Dolas teaches further including associating the first workload and first performance data of the cluster resources (col 3, line 27-54, metrics data represent the performance data of the workload executed on a cluster, and the metrics are measure over a time interval on a per cluster basis and per workload operation basis).


As per claim 23, Dolas teaches further including: identifying the first performance data of the cluster resources at a first time associated with settings of the first workload; and identifying second performance data of the cluster resources at a second time associated with settings of the second workload (col 3, line 27-54, metrics data represent the performance data of the workload executed on a cluster, and the metrics are measure over a time interval on a per cluster basis and per workload operation basis).


Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-8 11 13-15 19-23, 25, 29-31 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773.  The examiner can normally be reached on Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TAMMY E LEE/Primary Examiner, Art Unit 2195